Case: 21-30345      Document: 00516212118         Page: 1    Date Filed: 02/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                           February 22, 2022
                                  No. 21-30345                               Lyle W. Cayce
                                Summary Calendar                                  Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Armstead Kieffer,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:17-CR-114-3


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Armstead Kieffer, federal prisoner # 22956-034, was convicted of
   conspiracy to commit bank robbery, in violation of 18 U.S.C. § 371;
   attempted armed bank robbery resulting in death, in violation of 18 U.S.C.
   § 2113(a), (d) and (e); causing death through use of a firearm, in violation of



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30345      Document: 00516212118           Page: 2    Date Filed: 02/22/2022




                                     No. 21-30345


   18 U.S.C. § 924(j)(1); making a material false statement to a grand jury, in
   violation of 18 U.S.C. § 1623; and possession of a firearm by a felon, in
   violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), and he was sentenced to life
   imprisonment. See United States v. Kieffer, 991 F.3d 630, 633-34 (5th Cir.
   2021). His convictions and sentences were confirmed. Id. at 633-37.
          Proceeding pro se, Kieffer now appeals the district court’s denial of
   his pro se motion for a writ of mandamus, in which he asked that the district
   court order the United States Attorney’s Office to provide a copy of Federal
   Deposit Insurance Corporation (FDIC) certificate that he asserted was
   needed in support of his petition for a writ of certiorari to the Supreme Court.
          A district court has jurisdiction over “any action in the nature of
   mandamus” seeking to compel a United States officer “to perform a duty
   owed a plaintiff.” 28 U.S.C. § 1361. The authority to issue a writ of
   mandamus derives from the All Writs Act (AWA), 28 U.S.C. § 1651, which
   grants federal courts the power to issue all writs in aid of their jurisdiction.
   See In re Gee, 941 F.3d 153, 157 (5th Cir. 2019). Under the AWA, three
   requirements must be met before a writ of mandamus will issue. United
   States v. Williams, 400 F.3d 277, 280 (5th Cir. 2005). Relevant here, the
   party seeking the writ must show “that his right to issuance of the writ is clear
   and indisputable.” Id. at 281.
          Kieffer raises no argument challenging the district court’s
   determination that he did not establish “a clear right” to the FDIC certificate
   in light of his stipulation as to the federally-insured status of the banking
   institutions. Instead, he appears to challenge whether the parties could
   stipulate to that element of the § 2113 offense and whether the stipulation
   was sufficient to prove that element.
          Thus, Kieffer has not shown “that his right to issuance of the writ is
   clear and indisputable.” Williams, 400 F.3d at 280-81. We note that insofar




                                           2
Case: 21-30345      Document: 00516212118           Page: 3   Date Filed: 02/22/2022




                                     No. 21-30345


   as Kieffer raises claims for the first time in his reply brief, those claims are
   not considered, see United States v. Jackson, 426 F.3d 301, 304 n.2 (5th Cir.
   2005), and that a motion under 28 U.S.C. § 2255 is the primary means by
   which a federal prisoner may raise claims “for errors that occurred at or prior
   to the sentencing,” Padilla v. United States, 416 F.3d 424, 425-26 (5th Cir.
   2005) (internal quotation marks and citation omitted).
          As there is no error in the district court’s denial of the motion for a
   writ of mandamus, the judgment of the district court is AFFIRMED.




                                          3